Title: To Benjamin Franklin from David Hall, 20 November 1758
From: Hall, David
To: Franklin, Benjamin


Sir
Philadelphia 20th November 1758
Inclosed I have now sent you a Bill of Exchange for one Hundred Pounds Sterling; the second Copy of which I sent by the Dragon Capt. Hammit the Receipt of which you will please to acknowledge, and advise me of its being paid when you have received the Money, which will much Oblige Yours &c.
D Hall
To Benjamin Franklin Esqr. per Cornelia Capt. PattonCopia per Capt. Hammit3d per Capt. Ritchie Via Bristol

